Froebel v Froebel (2022 NY Slip Op 07365)





Froebel v Froebel


2022 NY Slip Op 07365


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CURRAN, WINSLOW, AND MONTOUR, JJ.


861 CA 21-01299

[*1]JENNIFER FROEBEL, PLAINTIFF-APPELLANT,
vWESLEY FROEBEL, DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


BENNETT SCHECHTER ARCURI & WILL LLP, BUFFALO (KRISTIN L. ARCURI OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
JUSTIN S. WHITE, WILLIAMSVILLE, FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (E. Jeannette Ogden, J.), entered September 13, 2021. The order directed plaintiff to pay child support to the defendant. 
It is hereby ORDERED that the order so appealed from is unanimously reversed on the law without costs, the award of child support is vacated, and the matter is remitted to Supreme Court, Erie County, for further proceedings in accordance with the same memorandum as in Froebel v Froebel ([appeal No. 1] — AD3d — [Dec. 23, 2022] [4th Dept 2022]).
Entered: December 23, 2022
Ann Dillon Flynn
Clerk of the Court